 



Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 3, 2006, is among SESI, L.L.C., as Borrower,
SUPERIOR ENERGY SERVICES, INC., as Parent, JPMORGAN CHASE BANK, N.A., as Agent
(the “Agent”), WELLS FARGO BANK, N.A., as Syndication Agent, WHITNEY NATIONAL
BANK, as Documentation Agent, and the other Lenders party hereto, who agree as
follows:
RECITALS
     A. The Borrower, Agent and Lenders have heretofore executed an Amended and
Restated Credit Agreement dated as of October 31, 2005 (as amended, the “Credit
Agreement”).
     B. The Borrower has requested that the Lenders permit the Borrower to
refinance certain existing senior unsecured Funded Indebtedness and to incur
additional senior unsecured Funded Indebtedness of up to an aggregate principal
amount of $300,000,000.
     C. The Agent and Lenders are willing to accept the Borrower’s request on
the terms and conditions set forth below.
     D. Capitalized terms used herein, and not otherwise defined herein, shall
have the meanings defined in the Credit Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings,
the parties hereby agree as follows:
ARTICLE 1
AMENDMENTS TO THE CREDIT AGREEMENT
     1.1 Sections 6.11 (Indebtedness) of the Credit Agreement is hereby amended
to substitute the following Clause (vi) for the existing Clause (vi), to read as
follows:

  (vi)   Obligations represented by the Borrower’s senior notes due not sooner
than December 31, 2013, with an interest rate not to exceed 9% per annum, up to
the aggregate principal amount of $300,000,000.

     1.2 Except as specifically amended hereby, all of the remaining terms and
conditions of the Credit Agreement remain in full force and effect.
     1.3 This Amendment shall become effective upon the Borrower’s refinancing
of the Funded Indebtedness described in existing Section 6.11 (vi) of the Credit
Agreement, provided such refinancing occurs not later than August 31, 2006. If
such refinancing does not occur by August 31, 2006 (unless extended by the
Lenders in writing), this Amendment shall become null and void.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
ACKNOWLEDGMENT OF COLLATERAL
     2.1 Borrower hereby specifically reaffirms all of the Collateral Documents.
ARTICLE 3
MISCELLANEOUS
     3.1 This Amendment may be executed in any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one in
the same instrument. This Amendment shall be effective as of the date first
written above upon execution by the Borrower, Parent and the Required Lenders.
[Rest of page intentionally blank]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Agent and the Lenders have executed
this Agreement as of the date first above written.

                      BORROWER:       SESI, L.L.C.    
 
                            By:   Superior Energy Services, Inc.                
Member Manager    
 
                   
 
          By:   /s/ Robert S. Taylor
 
   
 
          Name:   Robert S. Taylor    
 
          Title:   Chief Financial Officer    

              PARENT:   SUPERIOR ENERGY SERVICES, INC.    
 
           
 
  By:   /s/ Robert S. Taylor
 
Name: Robert S. Taylor    
 
      Title: Chief Financial Officer    
 
            AGENT AND LENDER:   JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ Steven D. Nance
 
Name: Steven D. Nance    
 
      Title: Senior Vice President    
 
            SYNDICATION AGENT AND LENDER:   WELLS FARGO BANK, N.A.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            DOCUMENTATION AGENT AND LENDER:   WHITNEY NATIONAL BANK    
 
           
 
  By:   /s/ Hollie L. Ericksen
 
Name: Hollie L. Ericksen    
 
      Title: Vice President    

- 3 -



--------------------------------------------------------------------------------



 



              LENDERS:   PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Kay Snyder
 
Name: Kay Snyder    
 
      Title: Relationship Manager    
 
                BANK OF SCOTLAND    
 
           
 
  By:   /s/ Karen Weich
 
Name: Karen Weich    
 
      Title: Assistant Vice President    
 
           
 
                NATEXIS BANQUES POPULAIRES    
 
           
 
  By:   /s/ Louis P. Laville, III
 
Name: Louis P. Laville, III    
 
      Title: Vice President and Group Manager    
 
           
 
  By:   /s/ Donovan C. Broussard
 
Name: Donovan C. Broussard    
 
      Title: Vice President and Group Manager    
 
                CAPITAL ONE, NATIONAL ASSOCIATION         (formerly known as
Hibernia National Bank)    
 
           
 
  By:   /s/ John Castellano
 
Name: S. John Castellano    
 
      Title: Senior Vice President    

- 4 -